Case 1:20-cr-00068-BMC-JO Document 45 Filed 06/26/20 Page 1 of 2 PageID #: 260
                                                  U.S. Department of Justice


                                                  United States Attorney
                                                  Eastern District of New York
WK:MJB                                            271 Cadman Plaza East
F. #2019R01366                                    Brooklyn, New York 11201



                                                  June 26, 2020

By ECF

The Honorable Brian Cogan
United States District Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

              Re:    United States v. Rasedur Raihan
                     Criminal Docket No. 20-68 (BMC)

Dear Judge Cogan:

               In advance of the status conference scheduled for June 30, 2020 in the above-
captioned matter, the government provides the following update. At the conclusion of a bail
modification hearing on June 8, 2020, the Honorable James Orenstein revoked Mr. Raihan’s
bond and ordered the defendant to surrender to the United States Marshals Service
(“USMS”) by 5:00 p.m. that same day. (ECF Dkt. No. 42). Judge Orenstein noted that the
defendant had “repeatedly violated conditions of release,” and that the Court “cannot find
that he will comply with any conditions or combination of conditions.” (ECF Dkt. No. 43).

               The defendant did not surrender to the USMS as ordered, and Judge Orenstein
issued an arrest warrant (ECF Dkt. No. 44) after being advised by the government that the
defendant’s electronic location monitoring bracelet traveled to LaGuardia International
Airport in Queens, New York, where the bracelet was ultimately tampered with and
removed.
Case 1:20-cr-00068-BMC-JO Document 45 Filed 06/26/20 Page 2 of 2 PageID #: 261




As of this filing, the defendant remains a fugitive, having not surrendered to the USMS nor
been apprehended by law enforcement. Given the defendant’s fugitive status, the
government respectfully proposes that the status conference scheduled for June 30, 2020 be
cancelled or adjourned to a date and time this Court deems appropriate.

                                                   Respectfully submitted,

                                                   RICHARD P. DONOGHUE
                                                   United States Attorney

                                           By:      /s/
                                                  Michael J. Bushwack
                                                  Assistant U.S. Attorney
                                                  (718) 254-6454


cc:    Clerk of Court (BMC) (via ECF)
       Leticia Olivera, Esq. (attorney for defendant)




                                              2
